Citation Nr: 0721519	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative arthritis of the thoracolumbar 
spine. 

2.  Entitlement to an initial disability rating in excess of 
30 percent for degenerative arthritis of the cervical spine. 

3.  Entitlement to a disability rating in excess of 10 
percent for headaches. 

4.  Entitlement to a compensable disability rating for 
paralysis of the right ulnar nerve.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic arthritis of the right elbow.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of both knees.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1975 and from February 1980 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which adjudicated 
the issues on appeal.

The issues involving increased ratings for headaches, post-
traumatic arthritis of the right elbow, paralysis of the 
right ulnar nerve, entitlement to a TDIU, and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for arthritis of both knees 
are addressed in the REMAND portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Board notes that it only has 
jurisdiction concerning the issue of an increased rating for 
headaches, while the remaining four issues are being remanded 
to the RO for the issuance of a statement of the case.

The veteran and his spouse testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in May 
2007.  A transcript of that hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the thoracolumbar 
spine or intervertebral disc syndrome.  

2.  The veteran's degenerative arthritis of the cervical 
spine is not manifested by severe intervertebral disc 
syndrome, ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes requiring bed rest prescribed by a 
physician.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent for degenerative arthritis of the thoracolumbar 
spine have not been met.  38 U.S.C.A.   § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (effective prior to September 26, 2003); Diagnostic 
Code 5243 (effective September 26, 2003).

2.  The criteria for an initial disability rating in excess 
of 30 percent for degenerative arthritis of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic 
Codes 5290, 5293 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for 
Degenerative Arthritis of the 
Thoracolumbar Spine

The record shows that the veteran injured his back while on 
active duty.  In a January 2004 rating decision, the RO 
granted service connection and assigned a 20 percent 
disability rating for degenerative arthritis of the 
thoracolumbar spine, effective June 30, 2003.  After the 
veteran filed a notice of disagreement concerning the 
assigned rating, the RO issued a rating decision in September 
2004 in which it assigned a 40 percent rating, effective June 
30, 2003.  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO initially rated the veteran's thoracolumbar spine 
disability under the rating criteria for limitation of motion 
of the lumbar spine.  At the time of the veteran's claim, 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provided a 40 percent rating for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, DC 5292.  Since 40 percent is the maximum rating 
available under the DC 5292, an increased rating is not 
available under this code provision.  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's lumbosacral strain is 
warranted.  As will be discussed below, however, only one 
amendment pertains to the veteran's thoracolumbar spine 
disability.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A.      § 5110(g).  

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the veteran's 
thoracolumbar is not manifested by intervertebral disc 
syndrome.  In this regard, the Board places significant 
probative value on radiographs performed in August 2003 which 
noted that the lumbar spine was normal and that the thoracic 
spine had only minimal osteoarthritic spurring anteriorly in 
the lower dorsal spine.  Thus, since intervertebral disc 
syndrome has not been shown, the regulatory amendment 
pertaining to intervertebral disc syndrome does not apply to 
the veteran's thoracolumbar spine disability.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The General Rating Formula for 
Diseases and Injuries of the Spine provides a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine, and a 100 percent rating for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2006).

In this regard, range-of-motion testing during a VA 
examination in November 2003 showed that motion was possible 
in every direction, thereby precluding a finding of 
ankylosis.  In particular, the veteran's lumbar spine 
demonstrated flexion of 45 degrees, extension of 15 degrees, 
right lateral flexion of 10 degrees, and left lateral flexion 
of 20 degrees.  In short, a disability rating in excess of 40 
percent rating is not warranted under the newly revised 
General Rating Formula for Diseases and Injuries of the 
Spine, even with consideration of the veteran's complaints of 
painful motion.

The Board also finds that a disability rating in excess of 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  There is simply no 
objective clinical finding of any significant weakness in the 
veteran's thoracolumbar spine or in either lower extremity.  
In particular, the Board notes that muscle strength was 5/5 
when examined by VA in November 2003.  Thus, a 60 percent 
rating is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

It is important for the veteran to understand that the 
findings contained in the November 2003 VA examination report 
do not support the current 40 percent rating under the 
revised rating schedule, let alone an increased disability 
rating.  In this regard, a 40 percent rating under the 
revised criteria requires that forward flexion of the 
thoracolumbar spine be limited to 30 degrees or less, or if 
evidence shows favorable ankylosis of the entire 
thoracolumbar spine.  Since the veteran's thoracolumbar spine 
exhibited 40 degrees of flexion, he does not even meet the 
criteria for a 40 percent rating under The General Rating 
Formula for Diseases and Injuries of the Spine. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 40 
percent for the veteran's thoracolumbar spine disability.  
Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.      § 5107(b).

II.  Increased Rating for 
Degenerative Arthritis of the 
Cervical Spine

The rating decision of January 2004 also granted service 
connection and assigned a 10 percent rating for degenerative 
arthritis of the cervical spine, effective June 30, 2002.  
The veteran appealed that decision concerning the assigned 
rating.  See Fenderson, supra.  Then, in the September 2004 
rating decision, the RO granted an increased rating of 30 
percent for the veteran's cervical spine disability, 
effective December 16, 2002.  

At the time the veteran filed his claim, limitation of motion 
of the cervical spine was evaluated under DC 5290, which 
provided a 30 percent rating for severe limitation of motion 
of the cervical spine.  See 38 C.F.R. § 4.71a, DC 5290.  
However, since 30 percent is the maximum rating available 
under DC 5290, an increased rating is not available under 
this code provision.  Therefore, the Board must evaluate the 
veteran's cervical spine disability under the amended rating 
criteria.  See VAOPGCPREC 3-00; 38 U.S.C.A.  § 5110(g).  

Since an MRI performed in August 1999 showed evidence of bony 
impingement on the cord at C6-7, the Board will also consider 
the rating criteria pertaining to intervertebral disc 
syndrome.  At the time the veteran filed his claim, DC 5293 
provided a 40 percent rating for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief.  A 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, DC 5293 
(September 23, 2002).

Under the revised criteria, 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Id. 

As noted above, effective September 26, 2003, that portion of 
the rating schedule pursuant to which diseases and injuries 
of the spine are evaluated was revised.  DC 5293 for rating 
intervertebral disc syndrome was changed to DC 5243, which 
provides that ratings are now based on either the general 
rating formula for diseases and injuries of the spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 30 percent rating if forward flexion of the 
cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is assigned for unfavorable ankylosis of the entire cervical 
spine.  Lastly, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2006).

A disability rating greater than 30 percent is not warranted 
under DC 5293 as there is no evidence of severe or pronounced 
intervertebral disc syndrome.  The Board notes that neither 
upper extremity has demonstrated any significant neurological 
symptoms.  Although the veteran has indicated that he tends 
to drop objects with his right hand, a VA examination 
performed in October 2004 indicated that his right upper 
extremity was neurovascularly intact, providing evidence 
against this claim.   

In any event, it appears that these symptoms have been 
attributed to the veteran's service-connected post-traumatic 
arthritis of the right elbow as well as paralysis of the 
right ulnar nerve.  Therefore, the Board need not attribute 
the veteran's neurological complaints to his service-
connected cervical spine disability.  Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  In sum, a 
disability rating in excess of 30 percent is not warranted 
under DC 5293 at any time during the course of this appeal.

Next, the Board notes that there is no indication in the 
record that a physician has ever prescribed bed rest because 
of the veteran's cervical spine disability, thereby 
precluding consideration of the revised version of DC 5293, 
in effect from September 23, 2002.   

In addition, since the veteran's neurological findings in his 
right upper extremity have been attributable to his service-
connected disabilities involving his right elbow and right 
ulnar nerve, a disability rating in excess of 30 percent is 
not warranted based on combining her orthopedic and 
neurologic manifestations of his cervical spine disability.  
38 C.F.R. § 4.25.  

Lastly, since the veteran's cervical spine demonstrates 
motion in every direction, there is simply no evidence of 
ankylosis of the cervical spine.  In this regard, the 
November 2003 VA examination report notes that the veteran's 
cervical spine demonstrated flexion of 45 degrees, extension 
of 30 degrees, right lateral flexion of 10 degrees, left 
lateral flexion of 15 degrees, right rotation of 45 degrees, 
and left rotation of 60 degrees, thereby precluding a finding 
that his cervical spine is ankylosed.  As such, a disability 
rating in excess of 30 percent is not warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

In fact, the above findings do not meet the criteria for a 30 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine, which require that flexion of the 
cervical spine be limited to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  Thus, even with 
consideration of the veteran's complaints of pain, a 
disability rating excess of 30 percent is not warranted.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
at 204-08.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's cervical spine disability.  Because 
the preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).



III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that either service-
connected disability on appeal has independently caused 
marked interference with employment or required frequent 
periods of hospitalization.  The veteran testified at his May 
2007 hearing that he was currently working as a truck driver 
but was only able to work approximately one and a half days a 
week because of his service-connected disabilities involving 
his thoracolumbar spine, cervical spine, and headaches.  
However, when asked to have his employer complete a VA Form 
21-4192 for him to submit, no such document was ever 
submitted.  Moreover, no medical evidence indicates that the 
veteran is unable to work full time due to his service-
connected disabilities involving his thoracolumbar and 
cervical spine. 

The Board acknowledges that the disabilities on appeal may 
interfere with his job; however, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  A 70 
percent evaluation is, by definition, a significant 
industrial impairment.  Simply stated, if the veteran's 
disorders did not impact, to some degree, his ability to 
work, he would not receive compensation. 

There is also no evidence that either disability on appeal 
has required hospitalization or bed rest which interferes 
with his ability to work.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993) (holding that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.)  Therefore, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO dated in August 
2003: (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded a VA examination in 
November 2003 to determine the severity of his thoracolumbar 
spine and cervical spine disabilities.  Based a review of the 
record, the Board finds that this examination appears 
adequate for rating purposes, as it reports findings 
addressed in the applicable rating criteria.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

An initial disability rating in excess of 40 percent for 
degenerative arthritis of the thoracolumbar spine is denied. 

An initial disability rating in excess of 30 percent for 
degenerative arthritis of the cervical spine is denied. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for headaches.  

The veteran's headaches were rated by analogy to migraine 
headaches pursuant to DC 8100.  Under this provision, a 10 
percent rating is assigned for migraine headaches which are 
characterized by prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  Lastly, a 50 percent rating may be 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

The veteran was afforded a VA examination in November 2003, 
which briefly mentioned his headaches.  However, the examiner 
failed to discuss whether the veteran's headaches cause 
prostrating attacks, and, if so, the frequency of such 
attacks, and whether they produce severe economic 
inadaptability.  Therefore, the veteran should be afforded a 
VA examination to address these questions.  38 U.S.C.A. 
§ 5103A.  

Next, the Board notes that a rating decision of November 2004 
granted service connection and assigned a 10 percent rating 
for arthritis of the right elbow, denied a compensable 
disability rating for paralysis of the right ulnar nerve, 
denied entitlement to a TDIU, and found that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to service connection for arthritis of the knees.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in December 2004, the veteran disagreed with each 
of these determinations.  This constitutes a timely notice of 
disagreement. 38 C.F.R. §§ 20.201, 20.302 (2006).  To date, 
however, the RO has not issued a statement of the case in 
response to the veteran's notice of disagreement.

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected headaches.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
deemed necessary for an accurate 
assessment.  The examiner should comment 
on whether the veteran's headaches cause 
any prostrating attacks, and, if so, the 
frequency of such attacks, and whether 
they cause severe economic 
inadaptability.  The examination report 
must include the rationale for all 
opinions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The RO should issue the veteran and 
his representative a statement of the 
case addressing the issues of entitlement 
to a compensable disability rating for 
paralysis of the right ulnar nerve, 
entitlement to an initial disability 
rating in excess of 10 percent for post-
traumatic arthritis of the right elbow, 
entitlement to a TDIU, and whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for arthritis of the 
knees.  The veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran and his representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
this issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


